Title: C. W. F. Dumas to John Adams: A Translation, 20 March 1782
From: Dumas, Charles William Frederic
To: Adams, John



The Hague, 20 March 1782
Sir

I received the enclosed for you, from where and from whom I don’t know, with the Gazette de Rotterdam, which had the merchants’ petition inserted in it. I suppose it contains the same thing. You will have seen in the newspapers that the 64 merchants and manufacturers acted the same in Leyden. I have reason to believe that the combined merchants of the province’s cities will make a similar petition tomorrow to the states of Holland and to the states general. I was given the substance of the Amsterdam resolution. Inasmuch as there is only one sticking point that could make trouble for us, I am happy. It will still depend on you, sir, that it is not successfully thwarted through a refusal to start any meetings before your credentials are accepted and you are treated accordingly.
I believe the matter will be up for discussion the day after tomorrow. Meantime, I do not dare add any more of the details I know to this letter, lest they fall before curious, indiscreet eyes.
I believe I must warn you, that I have been assured of Mr. Wentworth’s departure this afternoon for Amsterdam, where he has, he says, some business to attend to. He has sent most of his baggage by way of Rotterdam to Antwerp, where perhaps he will continue to reside since he is not allowed to stay here at the present time. The pretext for his coming here is over, and I have been informed of most of it. I am with great sentiments of respect and fondness, as you know, sir, your very humble and very obedient servant

Dumas


I put your excellent letter of the 14th to good use. I cannot say anything more about it until I speak to you face to face.

